EXHIBIT 10.3




AMENDED AND RESTATED
PW1100G-JM ENGINE
PURCHASE AND SUPPORT AGREEMENT
BY AND BETWEEN
INTERNATIONAL AERO ENGINES, LLC
AND
JETBLUE AIRWAYS CORPORATION
DATED AS OF MARCH 30, 2018


This document contains proprietary information of International Aero Engines,
LLC (“IAE LLC”) and JetBlue Airways Corporation (“JetBlue”). Each of JetBlue and
IAE LLC offers the information contained in this document on the condition that
you not disclose or reproduce the information to or for the benefit of any third
party without IAE LLC’s or JetBlue’s written consent. Neither receipt nor
possession of this document, from any source, constitutes IAE LLC’s and
JetBlue’s permission. Possessing, using, copying or disclosing this document to
or for the benefit of any third party without IAE LLC’s and JetBlue’s written
consent may result in criminal and/or civil liability.
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1
ALV
4847-8233-2771.1





--------------------------------------------------------------------------------









1.DEFINITIONS    4
2.PURCHASE AND SALE OBLIGATIONS    5
3.AIRFRAME SELECTION FOR INITIAL FIRM AIRCRAFT    5
4.UNIT BASE PRICES/FINANCIAL ASSISTANCE    5
5.ESCALATION    9
6.[***]    10
7.[***]    10
8.FLEET MANAGEMENT PROGRAM    10
9.GUARANTEE PLANS AND TECHNICAL SUPPORT    10
10.[***]    11
11.[***]    11
12.NOTICES    11
13.SALE OF ENGINES OR PARTS    12
14.PRICING AND CONCESSION CONTEMPLATION    13
15.TERMS AND CONDITIONS    13
16.MISCELLANEOUS    25
17.ENTIRE AGREEMENT    26
18.PARTICIPATION OF PARTIES    26




[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 2
4847-8233-2771.1



--------------------------------------------------------------------------------









LIST OF APPENDICES
Appendix 1
Agreement Definitions

Appendix 2
Aircraft and Spare Engine Delivery Schedule

Appendix 3
Engine Specifications

Appendix 4
Engine Price Escalation Formula

Appendix 5
Product Support Plan

Appendix 6
Warranties and Services Policies

Appendix 7
[***]

Appendix 8
Guarantee Plan Definitions and Conditions

Appendix 9
[***]

Appendix 10
[***]

Appendix 11
[***]

Appendix 12
[***]

Appendix 13
[***]

Appendix 14
[***]

Appendix 15
[***]

Appendix 16
[***]

Appendix 17
[***]

Appendix 18
Fleet Management Program

Appendix 1
Bill of Sale







[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 3
4847-8233-2771.1



--------------------------------------------------------------------------------








This Amended and Restated PW1100G-JM Engine Purchase and Support Agreement,
dated as of March 30, 2018 (this “Agreement”), is entered into by and between
IAE and JetBlue.
WHEREAS:
On June 19, 2012, the Parties entered into the Original Agreement for the
support of the Engines powering forty (40) Initial Firm Aircraft and the
purchase of six (6) Initial Firm Spare Engines;
JetBlue has now entered into a binding agreement with Airbus for the purchase of
forty-five (45) Incremental Aircraft. Accordingly, JetBlue desires to amend and
restate the Original Agreement to include the Engines powering the Incremental
Aircraft and the purchase of seven (7) Incremental Firm Spare Engines;
IAE desires to provide Engines, support and other assistance to power the
eighty-five (85) Firm Aircraft, and to sell to JetBlue the thirteen (13) Firm
Spare Engines;
JetBlue desires to have all off-wing Engine maintenance services for its fleet
of Engines performed by IAE through the IAE Network under the FMP;
IAE has the capability and is willing to become JetBlue’s off-wing Engine
maintenance provider for JetBlue’s fleet of Engines through such FMP; and
The Parties now wish to amend and restate the Original Agreement to express
their complete understanding and agreement in connection with JetBlue’s
selection of the Engines to power the Firm Aircraft, JetBlue’s purchase of the
Firm Spare Engines and JetBlue’s selection of the FMP for the exclusive
provision of all off-wing Engine maintenance services.
NOW THEREFORE:
In consideration of the above recitals and the conditions, mutual covenants, and
agreements contained in this Agreement and under the FMP, IAE and JetBlue
mutually agree as follows:


IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 4
ALV
4847-8233-2771.1







--------------------------------------------------------------------------------






1.
DEFINITIONS

Capitalized terms not otherwise defined in this Agreement have the respective
meanings in Appendix 1.

2.
PURCHASE AND SALE OBLIGATIONS

Upon mutual execution of this Agreement, the Parties agree as follows:
2.1
JetBlue has placed or will place a firm purchase order with Airbus for the Firm
Aircraft and will take delivery of such Firm Aircraft in accordance with the
Delivery Schedule (except as otherwise provided in this Agreement);

2.2
IAE will sell, under separate agreements with Airbus, new Engines for
installation on the Firm Aircraft;

2.3
JetBlue will purchase and take delivery of, and IAE will sell and deliver to
JetBlue, the Firm Spare Engines in accordance with the Delivery Schedule and the
other terms and conditions of this Agreement; and

2.4
this executed Agreement constitutes a valid, binding, and legally enforceable
contract by and between IAE and JetBlue for the support of the Engines installed
on the Firm Aircraft, the purchase and sale of the Firm Spare Engines, and for
the maintenance services as per the FMP, as set out in Appendix 18.


3.
AIRFRAME SELECTION FOR INITIAL FIRM AIRCRAFT

3.1
This Agreement assumes a fleet of forty (40) PW1127G-JM engine-powered A320neo
Initial Firm Aircraft or forty (40) PW1133G-JM engine-powered A321neo Initial
Firm Aircraft; [***], in accordance with the following Section 3.2. If there is
[***] as set forth in Article 7, then [***].

3.2
JetBlue shall provide IAE with written notification of [***] for the Initial
Firm Aircraft delivery positions set forth in the Delivery Schedule. JetBlue may
[***].

For the avoidance of doubt, the entire fleet of forty-five (45) Incremental
Aircraft will consist of PW1133G-JM engine-powered A321neo aircraft.

4.
UNIT BASE PRICES/FINANCIAL ASSISTANCE



[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 5
ALV
4847-8233-2771.1



--------------------------------------------------------------------------------





4.1
Engine Shipsets

4.1.1
The following table states the Unit Base Price per Engine Shipset for
installation on the corresponding A320neo and A321neo aircraft model, along with
the financial assistance per Firm Aircraft (“Introductory Assistance Credit”)
that IAE shall provide to support JetBlue’s acquisition of each Firm Aircraft.

AIRCRAFT MODEL
ENGINE MODEL
Unit Base Price per Engine Shipset
([***] US) *, ^
Introductory Assistance Credit Per Firm Aircraft
([***] US) ^
A320neo
PW1127G-JM
US$[***]
US$[***]
A321neo
PW1133G-JM
US$[***]
US$[***]
* The Unit Base Price per Engine Shipset [***].
^ Subject to escalation in accordance with Article 5.



4.2
Firm Spare Engines

4.2.1
The following table sets forth the unit base price per Firm Spare Engine and the
financial assistance (“Spare Engine Credit”) that IAE shall provide to support
JetBlue’s acquisition of each Firm Spare Engine.

Firm Spare Engine Pricing
Engine Model
Unit Base Price
Per Firm Spare Engine*, ^
([***] USD)
Spare Engine Credit per Firm Spare Engine^
([***] USD)
PW1127G-JM
US$[***]
US$[***]
PW1133G-JM
US$[***]
US$[***]
^ Subject to escalation in accordance with Article 5.
* The Unit Base Price for each Firm Spare Engine [***].



4.2.2
The Unit Base Price per Firm Spare Engine is for a spare Engine [***], as
described in the Engine Specification for the applicable spare engine model.

4.2.3
Delivery and Shipping Stand

Each Firm Spare Engine requires a suitable Shipping Stand for delivery. For each
Firm Spare Engine purchased, IAE shall provide:[***]. IAE shall make the
Shipping Stand and engine cover available at IAE’s designated facility


[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 6
ALV
4847-8233-2771.1



--------------------------------------------------------------------------------





[***]. IAE shall deliver each Firm Spare Engine, Shipping Stand, engine cover
and any other associated or applicable Additional Equipment Ex Works IAE’s
designated facility in accordance with Section 15.1.
4.2.4
JetBlue shall place a purchase order for each Firm Spare Engine [***]. IAE will
invoice JetBlue and JetBlue will pay to IAE the applicable Invoice Price (net of
the applicable Spare Engine Credit) for each Firm Spare Engine and any
associated or Additional Equipment purchased under this Agreement in accordance
with IAE’s Spare Engine Payment Schedule attached as Appendix 7.

4.2.5
[***] The unit base price of the additional spare Engine is the Unit Base Price
provided in Section 4.2.1. [***] This additional spare Engine, if purchased,
will be delivered to JetBlue in accordance with Section 4.2.3. Issuance of
purchase orders and payment terms are in accordance with Section 4.2.4. [***]

4.3
Spare Parts Provisioning and Tooling Credit

IAE shall provide JetBlue with a fixed credit of [***] United States Dollars
(US$[***]) to be applied toward JetBlue’s purchase of goods and services from
IAE (“Spare Parts Provisioning and Tooling Credit”). IAE will issue and make
available to JetBlue [***] United States Dollars (US$[***]) of the Spare Parts
Provisioning and Tooling Credit [***]. IAE will issue to JetBlue the remainder
[***] United States Dollars (US$[***]) of the Spare Parts Provisioning and
Tooling Credit [***].  Notwithstanding Section 15.8 of this Agreement, IAE will
grant [***]
4.4
[***]



4.5
Credit Issuance and Application

4.5.1
Introductory Assistance Credits: IAE shall issue an Introductory Assistance
Credit [***] to JetBlue’s account with IAE upon delivery of each Firm Aircraft
to JetBlue to (i) apply to subsequent purchases of goods and services from IAE
[***].

4.5.2
Unless otherwise stated herein, IAE shall issue the applicable credits described
in this Article 4 to JetBlue within [***] business days after: (a)



[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 7
ALV
4847-8233-2771.1



--------------------------------------------------------------------------------





delivery to, and acceptance by, JetBlue of the applicable Firm Aircraft, and (b)
IAE’s receipt of JetBlue’s written notice that confirms delivery and acceptance
and indicates the serial number of each Engine delivered installed on a Firm
Aircraft. Credits issued by IAE to JetBlue’s account with IAE will be applied
toward goods and services purchased from IAE.
4.5.3
In lieu of a credit to JetBlue’s account, JetBlue may, at the time of title
transfer of the applicable Firm Aircraft to JetBlue, assign the Introductory
Assistance Credit to Airbus to apply to JetBlue’s purchase of the applicable
Firm Aircraft, provided that:

a.
JetBlue’s account with IAE is then current with respect to all undisputed
amounts; and

b.
JetBlue supplies IAE with written notice at least [***] days prior to the
scheduled delivery date of the applicable Firm Aircraft, in accordance with this
Agreement, specifying JetBlue’s desire to have this credit assigned.

[***]
4.5.4
Spare Engine Credits. IAE shall apply the applicable Spare Engine Credit to the
final invoice of each Firm Spare Engine purchased.

4.6
Notwithstanding any other provision of this Agreement to the contrary, IAE
reserves the right to apply any and all credits issuable to JetBlue to any
undisputed outstanding and overdue invoices issued by IAE to JetBlue based on
this Agreement.

4.7
JetBlue will ensure compliance with any and all requirements (including but not
limited to reporting and approval requirements) of any applicable currency
control or other law, rule, or regulation relating to any credits issued under
this Agreement.


5.
ESCALATION

5.1
Escalation

5.1.1
Unit Base Prices per Engine Shipset and Introductory Assistance Credits



[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 8
ALV
4847-8233-2771.1



--------------------------------------------------------------------------------





a.
The Unit Base Prices per Engine Shipset and the Introductory Assistance Credits
are expressed in [***] United States Dollars and shall escalate [***] in
accordance with the Engine Escalation Formula, [***], except that the
Introductory Assistance Credits shall escalate in accordance with the Engine
Escalation Formula [***] (subject to Section 5.1.2b). IAE shall deliver each
Engine Shipset to Airbus in accordance with the time specified in Airbus’
purchase order which, unless otherwise mutually agreed between IAE and JetBlue,
shall not be earlier than [***].

[***]
5.1.2
[***]

5.1.3
Spare Parts Provisioning and Tooling Credit

The Spare Parts Provisioning and Tooling Credit is a firm, fixed amount, not
subject to escalation.
5.1.4
Unit Base Prices per Firm Spare Engine and Spare Engine Credits

The Unit Base Prices per Firm Spare Engine, and the Spare Engine Credits are
expressed in [***] United States Dollars and shall escalate to the applicable
date of Firm Spare Engine delivery to JetBlue in accordance with the Engine
Escalation Formula and this Article 5 [***].
5.1.5
[***]


6.
[***]


7.
[***]


8.
FLEET MANAGEMENT PROGRAM

JetBlue agrees that it will adhere to the FMP attached as Appendix 18 to this
Agreement based on the terms and conditions contained therein.

9.
GUARANTEE PLANS AND TECHNICAL SUPPORT



[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 9
ALV
4847-8233-2771.1



--------------------------------------------------------------------------------





9.1
Guarantee Plans

IAE will provide JetBlue with the Guarantee Plans described in [***]. The
Guarantee Plans are subject to the terms and conditions set forth in the
Guarantee Plan Definitions and Conditions attached as Appendix 8. Eligibility
under the Guarantee Plans is conditioned upon all PW1100G-JM Engines installed
on the Firm Aircraft and the Firm Spare Engines receiving off-wing maintenance
in accordance with the terms and conditions of the FMP.
9.2
[***]

9.3
PurePower PW1100G-JM Engine Product Support Plan

IAE will provide JetBlue the benefits of the Product Support Plan for
First-Generation Owners/Operators Acquiring New IAE PurePower PW1100G-JM
Engines, attached as Appendix 5.
9.4
Warranties and Service Policies for the PW1100G-JM Engine

IAE will provide JetBlue the benefits of the Warranties and Service Policies for
the PW1100G-JM Engine attached as Appendix 6.

10.
[***]


11.
[***]


12.
NOTICES

All demands, notices, and other communications under this Agreement must be in
writing and will be deemed to be duly given when personally delivered or when
received by United States mail, confirmation of receipt requested, first-class
postage prepaid, or by internationally recognized courier service or sent by
facsimile with confirmation, addressed as follows:



To IAE:


[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 10
ALV
4847-8233-2771.1



--------------------------------------------------------------------------------





International Aero Engines, LLC
400 Main Street, Mail Stop 121-10
East Hartford, CT 06118


Attention: Legal Counsel
Contracts Management (Commercial)


E-Fax: (860) 353-2747
E-mail: gppwlegalcmonotices@pw.utc.com
International Aero Engines, LLC
400 Main Street, Mail Stop 132-16
East Hartford, CT 06118


Attention: Senior Director, Fleet Programs




Telephone: (860) 565-2348
E-Fax: (860) 353-1582



    


To JetBlue:
JetBlue Airways Corporation
27-01 Queens Plaza North
Long Island City, New York 11101
Telephone:    (718) 286-7900
Facsimile:    (718) 709-3631
Email:         BlueFleetStrategy@jetblue.com
Attention:    CFO with a copy to General Counsel
or at such other address as may hereafter be furnished in writing by either
Party to the other.


[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 11
ALV
4847-8233-2771.1



--------------------------------------------------------------------------------






13.
SALE OF ENGINES OR PARTS

In the event JetBlue decides to transfer, sell, or otherwise dispose of any of
the PW1100G-JM Engines and/or Parts described in the Agreement in an arm’s
length transaction to a Non Affiliated Third Party, JetBlue will give IAE the
right to bid on any such Engine(s) and/or Parts prior to final sale to such
third party, and JetBlue will sell any such Engine(s) and/or Parts to IAE if
IAE’s offer equals or is better than such third party’s final offer.  This
provision will not apply if JetBlue undertakes a sale-leaseback of Engines or
sells or undertakes a sale-leaseback, or otherwise disposes of, a Firm Aircraft
(with Engines installed) to a Non-Affiliated Third Party.

14.
PRICING AND CONCESSION CONTEMPLATION

The Parties acknowledge that the pricing, rates, credits and concessions (e.g.
the benefits and other tangible and intangible consideration) set forth in this
Agreement are based on the Parties’ agreement that IAE will perform all off-wing
Engine maintenance services for JetBlue’s fleet of Engines in accordance with
the FMP and, unless otherwise provided in the FMP, exclusively through the IAE
Network. Failure of the Parties to perform their respective obligations as set
forth in the FMP will have a negative impact on the economic terms contemplated
in this Agreement. Therefore, until such time as all the Firm Aircraft and Firm
Spare Engines have been delivered to JetBlue in accordance with the terms of
this Agreement, JetBlue’s failure to pay any Undisputed Invoices and/or
otherwise perform its material obligations set forth in the FMP (except as
otherwise allowed therein) shall be reason for IAE to withhold any credits
and/or concessions payable and/or made available to JetBlue pursuant to this
Agreement until such time as JetBlue is current on all payments and/or has cured
any lapse in its performance obligation(s) under the FMP. IAE shall not withhold
any credits and/or concessions under this Agreement until it has first provided
JetBlue with at least ten (10) days written notice of JetBlue’s failure to pay
or otherwise fail to perform its material obligations under the FMP and provided
JetBlue an opportunity to cure such failure(s). IAE agrees to reinstate and
issue any such withheld credits and/or concessions once JetBlue becomes current
on all outstanding FMP payments and/or otherwise restores the performance of its
obligations under the FMP.

15.
TERMS AND CONDITIONS

15.1
Title, Delivery, Risk of Loss and Shipping of the Firm Spare Engines

Title to the Firm Spare Engines sold hereunder by IAE will pass to JetBlue upon
[***]


[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 12
ALV
4847-8233-2771.1



--------------------------------------------------------------------------------





15.1.1
IAE will make reasonable efforts to execute and deliver to JetBlue, or JetBlue’s
designee, the Bill of Sale (substantially in the form set out in Appendix 1)
[***].

15.1.2
Following the delivery of the Bill of Sale, IAE will cooperate with JetBlue and
its designees to register the sale of the Spare Engines to JetBlue on the
International Registry as contract of sale.

15.1.3
[***]

15.2
JetBlue’s Inspection of Goods

JetBlue will inspect all goods or Equipment within [***] days of receipt from
IAE and will notify IAE within [***] thereafter of any visible defects in the
material and manufacture of the goods. JetBlue will not bring any claim relating
to any visible defects that were or should have been discovered during such
inspection and about which JetBlue did not notify IAE within the prescribed
time. Nothing in this Section 15.2 shall limit (i) JetBlue’s ability to make a
warranty claim pursuant to Section 15.3, or (ii) either Party’s indemnity
obligations to the other Party set forth in this Agreement.
15.3
Warranties, Remedies and Limitations

15.3.1
Notwithstanding the warranties set forth in the Engine Warranty and Service
Policy, IAE warrants to JetBlue that the goods or Equipment sold hereunder will
be free from defect in material and manufacture when furnished by IAE. Unless
set forth in the Engine Warranty and Service Policy attached to this Agreement,
this warranty terminates [***] (the “Warranty Period”).

15.3.2
If IAE breaches the warranties set forth in Section 15.3.1, IAE will provide to
JetBlue the remedy set forth in Section 15.3.3, provided that JetBlue has given
written notice of any such breach to IAE [***]. The shop visit required to
implement the remedy constitutes an Eligible Shop Visit under Section 5.3 of the
FMP.

15.3.3
IAE’s liability and JetBlue’s remedy under the warranties set forth in
Section 15.3.1[***]



[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 13
ALV
4847-8233-2771.1



--------------------------------------------------------------------------------





15.3.4
IAE warrants to JetBlue that IAE will convey good title, free and clear of any
encumbrances or rights of third parties to the goods or Equipment sold
hereunder. IAE’s liability and JetBlue’s sole remedy under the warranty set
forth in this Section 15.3.4 are limited to[***]

15.3.5
In the event any suit, claim or action is brought against JetBlue (or person
expressly indemnified by JetBlue) alleging that, without further combination,
JetBlue’s use or resale of goods, including Engines, directly infringes any
patents, IAE will, [***] conduct the entire defense including any and all
necessary court action, settlements and appeals.[***] If the use or resale of
such goods is finally enjoined, IAE will, at its option: (a) procure for JetBlue
the right to use or resell such goods; (b) replace such goods with equivalent
non-infringing parts; (c) modify such goods so they become non-infringing but
equivalent; or (d) remove such goods and refund the purchase price (less a
reasonable allowance for use, damage or obsolescence).

The preceding provision is applicable only if the following conditions are met:
(a) the goods, part(s), services, or process involved in the suit, claim or
action must have been provided under this Agreement; (b) the alleged
infringement (if of a patent) must be a direct infringement of any patents of
the nation (i) in which JetBlue’s principal place of business is located, or
(ii) which is a signatory or has otherwise acceded to the Convention on
International Civil Aviation signed by the United States at Chicago, on December
7, 1944, as amended and in effect as of the date of this Agreement (the “Chicago
Convention”); (c) JetBlue must provide IAE with timely notice of such suit,
claim or action and the full opportunity to assume the entire defense thereof;
and (d) JetBlue must provide IAE with all information available to JetBlue and
other defendants pertaining to the alleged infringement.
For the avoidance of doubt, this provision will not apply to any suit, claim, or
action arising out of (a) any JetBlue-furnished specification or design or the
performance of a process not recommended or approved in writing by IAE; or (b)
the use or sale of goods delivered hereunder in combination with other goods not
delivered to JetBlue by IAE.  If a suit, claim or action is made against
JetBlue, as contemplated in this Section 15.3.5, and IAE is defending such suit,
claim or action, and it is judicially determined that a JetBlue-furnished
specification or design infringes any patent on which such suit,


[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 14
ALV
4847-8233-2771.1



--------------------------------------------------------------------------------





claim or action is based, JetBlue will reimburse IAE for actual, reasonable and
substantiated costs incurred by IAE to defend such suit, claim or action.
15.3.6
[***]

15.3.7
IAE makes no warranty for goods or Equipment, whether supplied by IAE or not,
that were not originally manufactured by or on behalf of IAE, though IAE will,
to the extent it has a right to do so, make available to JetBlue the benefit of
any warranty provided by such original manufacturer.

15.4
[***]

15.5
Indemnification

IAE will indemnify and hold harmless JetBlue, its directors, officers,
employees, agents and subcontractors (“JetBlue Indemnitees”) from and against
all claims, liabilities, suits, actions, demands, costs and expenses (including
reasonable attorneys’ fees), of third parties arising out of or related to
property damage or loss, personal injury or death caused by the negligence,
willful misconduct, misrepresentation, fraud, breach of contract, or the failure
to comply with any applicable laws or regulations of IAE, its directors,
officers, employees, agents or subcontractors (“Liabilities”), except to the
extent that such Liabilities arise out of the negligence, willful misconduct,
misrepresentation, fraud, breach of contract, or the failure to comply with any
applicable laws or regulations of JetBlue. With respect to claims by any
representative of IAE, IAE’s obligations hereunder shall not be limited in any
way by IAE’s immunity under worker’s compensation acts, disability benefits
acts, or other employee benefit laws or regulations and any limitation on the
amount or type of damages, compensation, or benefits payable to such
representative with respect to any such claim.
JetBlue will indemnify and hold harmless IAE, its directors, officers,
employees, agents and subcontractors (“IAE Indemnities”) from and against all
claims, liabilities, suits, actions, demands, costs and expenses (including
reasonable attorneys’ fees) of third parties arising out of or related to
damages, loss, injury or death caused by the negligence, willful misconduct,
misrepresentation, fraud, breach of contract, or the failure to comply with any
applicable laws or regulations of JetBlue, its directors, officers or employees
(“Liabilities”), except to the extent that such Liabilities arise out of the
negligence, willful misconduct, misrepresentation, fraud, breach of contract, or
the failure to comply with any applicable laws or regulations of IAE. With
respect to claims by any representative of JetBlue, JetBlue’s obligations


[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 15
ALV
4847-8233-2771.1



--------------------------------------------------------------------------------





hereunder shall not be limited in any way by JetBlue’s immunity under worker’s
compensation acts, disability benefits acts, or other employee benefit laws or
regulations and any limitation on the amount or type of damages, compensation,
or benefits payable to such representative with respect to any such claim.
Each Party’s indemnification obligations set forth above are contingent upon
compliance with the following conditions by the other Party: (a) providing
prompt written notice of a claim, provided that a failure or delay or alleged
delay in providing such notice does not adversely affect the indemnitee's right
to indemnification hereunder, unless and then only to the extent that such
failure or delay or alleged delay has resulted in actual prejudice to the
indemnitor; (b) providing all information and evidence within its control and
necessary for the other Party to conduct a defense; and (c) providing the other
Party with sole control of the defense and all related settlement negotiations
(provided that (i) to the extent that other claims related to or unrelated to
this Agreement are part of the same proceeding involving such claim, that the
other claims are severed from such claim, and if not so severed, the other Party
may assume joint control thereof with such indemnifying Party; and (ii) that no
such claim shall be compromised on a basis that admits any criminal violation,
gross negligence or willful misconduct on the part of the other Party without
such Party’s express written consent.
15.6
Changes

No modification of this Agreement will be binding unless agreed to in writing
and signed by both JetBlue and IAE.
15.7
Taxes and Other Charges

[***]
15.8
Financial Provisions

15.8.1
If IAE determines (in good faith and based on reliable commercial data) since
the date of execution of this Agreement, that there has been any material
adverse change in the financial condition or business operation of JetBlue that
will render JetBlue financially unable to perform its obligations pursuant to
this Agreement, IAE will so notify JetBlue of its concern and request reasonable
assurances of JetBlue’s ability to perform its obligations.  If such assurances
are not satisfactory to IAE, acting reasonably, then IAE



[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 16
ALV
4847-8233-2771.1



--------------------------------------------------------------------------------





may, at its option and without prejudice to any of its other remedies at law or
in equity, (i) suspend performance under this Agreement including performance of
any Maintenance Services and/or (ii) specify alternative payment terms. As soon
as JetBlue is objectively able to perform its obligations again, the Parties
shall continue to perform according to this Agreement as if no such material
adverse change had occurred.
15.8.2
Except as otherwise set forth in Section 4.3 of this Agreement, invoices, if not
disputed, are due and payable net cash, [***] following IAE’s submission of an
invoice to InvoiceWorks or JetBlue’s then current invoicing system (“Due Date”).
If IAE does not receive payment of any amount owed by JetBlue by the Due Date,
IAE shall provide written notice to JetBlue that JetBlue is in arrears and
therefore IAE may charge interest on the overdue amount at the rate of [***]
(but not more than the maximum rate of interest allowed by applicable law), from
the day following the Due Date until the date on which IAE receives payment in
full. JetBlue and IAE will work to ensure that the Parties can effectively
process InvoiceWorks.

15.8.3
If JetBlue reasonably disputes any portion of an invoice, JetBlue may withhold
payment on such invoice and IAE will provide an invoice for the undisputed
portion (“Undisputed Invoice”) of the original invoice and an invoice for the
disputed portion (“Disputed Invoice”) of the original invoice. JetBlue will be
required to pay the Undisputed Invoice by the due date of the original invoice
or immediately upon receipt of the Undisputed Invoice, whichever is later, and
interest on the Disputed Invoice only will be waived until the dispute is
resolved.

15.8.4
JetBlue agrees that if it fails to pay when due any undisputed amount owed to
IAE, JetBlue will also reimburse IAE for all reasonable costs that IAE incurs to
collect such unpaid amount.

15.8.5
IAE may set off any overdue and undisputed amount that JetBlue owes IAE against
any credits, deposits or other amount that IAE owes JetBlue. Any credits
available to JetBlue under this Agreement shall expire [***] from the date such
credit was earned and, if applicable, any and all remaining unclaimed credits
are null and void at the conclusion of such [***] period whether or not this
Agreement is still in full force and effect. For the purposes



[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 17
ALV
4847-8233-2771.1



--------------------------------------------------------------------------------





of this Agreement, a credit is earned on the date JetBlue is eligible to request
the issuance of the credit and IAE becomes obligated to pay such credit. Unless
otherwise specified in this Agreement, credits shall not be subject to
escalation or interest.
15.9
Excusable Delays

Neither Party will hold the other Party responsible for any delay to perform or
failure to perform an obligation under this Agreement to the extent such delay
or failure is caused by circumstances beyond such other Party’s reasonable
control including, without limitation, those caused by the first Party, the
airframe manufacturer, suppliers (where such supplier(s) adversely impact the
ability to procure materials in a timely manner and such other Party could not
reasonably have prevented such occurrence through reasonable mitigating efforts
to secure an alternate source supplier(s) without material economic hardship;
excluding [***], unless their delay or failure is due to force majeure), force
majeure or the public enemy, the hostile act of any person, compliance in good
faith with any applicable foreign or domestic governmental regulation or order
not in existence as of the date of this Agreement, whether or not it proves to
be invalid, fires, riots, labor disputes, litigation, court order or other legal
action or unusually severe weather (each of the foregoing, an “Excusable
Delay”).
15.10
Export

15.10.1
The Parties agree to comply with any and all applicable export, import,
sanctions and U.S. anti-boycott laws, regulations, orders and authorizations
that apply to their respective activities and obligations set forth in this
Agreement (collectively “Export Laws”), including but not limited to the
International Traffic in Arms Regulations (22 CFR 120‑130) (“ITAR”), the Export
Administration Regulations (15 CFR 730 et seq.) (“EAR”) and any regulations and
orders administered by the Treasury Department's Office of Foreign Assets
Control Regulations (31 CFR Chapter V). Nothing in this Agreement shall be
construed as requiring a Party to perform an obligation that is noncompliant
with any Export Laws. Furthermore, any Party that receives any technology,
commodity, technical data, software, goods and services (including products
derived from or based on such technical data) information or any other item
subject to any applicable



[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 18
ALV
4847-8233-2771.1



--------------------------------------------------------------------------------





Export Laws, shall adhere to and comply with those laws, regulations, orders and
authorizations.
15.10.2
The Parties shall use best efforts to apply for, obtain, comply with and
maintain all export, re-export, and transfer authorizations, including
approvals, consents, licenses, agreements, registrations and other
authorizations (collectively “Export Licenses”) that are required or may be
required to perform the activities and obligations set forth in this Agreement.
No ITAR regulated items, technical data, or defense services will be provided
without obtaining the proper authorization or Export Licenses.




15.10.3
Prior to the transfer of any U.S. origin technical data, item or document,
controlled by the EAR or ITAR, the transferring Party shall provide to the
receiving Party the Export Control Classification Number (ECCN) or the ITAR
category of such technical data and shall clearly indicate such on the technical
data, item or document.

15.10.4
The Parties to this Agreement shall not knowingly or unknowingly divert or cause
to be diverted, any commodities, technical data, software, goods and services
(including products derived from or based on such technical data) subject to the
Export Laws to any (i) person, (ii) entity, (iii) country or (iv) any entity
located or incorporated in a country, that is on any denied party list or list
of sanctioned countries, pursuant to either the Export Laws or any other
applicable governing regulations.

15.10.5
If ITAR or EAR controlled technical data or items are transferred to a U.S.
entity, then that entity must only allow access to that technical data or items
by the following personnel: (i) U.S. citizens, or (ii) U.S. permanent resident
alien, or (iii) who have U.S. protected individual status as defined by
8 USC 1324b(a)(3), or (iv) who are working under a valid U.S. export
authorization. Upon request of the transferring Party, the receiving Party shall
provide appropriate documentation evidencing the aforementioned requirements.

15.10.6
The Parties shall not export, re-export, transfer, disclose or otherwise provide
physical or electronic access to technical data controlled under the



[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 19
ALV
4847-8233-2771.1



--------------------------------------------------------------------------------





Export Laws to any person (including unauthorized third-party information
technology (“IT”) service providers) not authorized to receive said technical
data under existing Export Laws and/or Export Licenses. 
15.10.7
Neither Party shall modify or divert the other Party’s technical data controlled
by the Export Laws to any military application, unless (i) such Party receives
advance, written authorization from the other Party and (ii) such modification
or diversion is done in compliance with all applicable Export Laws. Neither
Party shall modify or divert the other Party’s technical data controlled by the
Export Laws to any military application or other end-use prohibited by
applicable Export Laws.

15.10.8
Customer represents that it is aware that all sales and distribution of IAE’s
Products, which include all tangible items and related software, technology or
services (together “Products and Services”), may constitute an export,
re-export, or retransfer of such Products and Services. Customer certifies that
such sales and distribution will be conducted in accordance with applicable
Export Laws, which may require prior approval and/or prohibit transactions with
sanctioned countries/regions or designated parties/entities/individuals.
Customer shall not sell, transfer, export, or re-export the Products and
Services, or provide any warranty, repair, replacement, or guarantee services
for end-use in Cuba, Iran, North Korea, Sudan and/or Syria.

15.10.9
Each Party agrees to indemnify and hold the other Party harmless against any
claims, suits, obligations, liabilities, damages, losses and judgments, injury,
or expense (including attorneys’ fees and expenses) of the United States
government arising from any breach of the indemnifying Party’s obligations under
this Section 15.10, except to the extent of the other Party’s negligence or
willful misconduct.

15.11
Press Release

Either Party or its designated affiliate may issue a press release announcing
that JetBlue has selected IAE or its designated affiliate to supply the goods
and Equipment described in this Agreement provided that such press release and
its date is mutually agreed to by the Parties.


IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 20
4847-8233-2771.1



--------------------------------------------------------------------------------





15.12
Confidentiality

Each Party agrees that the terms of this Agreement and any information exchanged
thereunder (including invoices issued under this Agreement) are confidential
unless otherwise agreed in writing (“Confidential Information”). Each Party
agrees to limit disclosures of such Confidential Information only to persons who
have a need to know within their own organizations, outside auditors, outside
advisors, government agencies and third parties that are suppliers of IAE or
participate with IAE in the manufacture, sale and support of IAE engines and
propulsion systems. Should either Party be subject to a legal action or
proceeding or a requirement under applicable government or stock exchange
regulations to disclose such Confidential Information (“Obligated Party”), the
Obligated Party shall notify the other Party, and upon the request of the other
Party, cooperate with the other Party in contesting such disclosure or, if the
Obligated Party is mandated by law to disclose such Confidential Information,
the Obligated Party will immediately inform the other Party about such mandatory
disclosure and limit the disclosure to the extent legally permissible.
Notwithstanding anything to the contrary herein, “Confidential Information”
shall not include any item of information which the Obligated Party can
demonstrate with written evidence: (a) is or becomes available to the public
through no breach of this Agreement; (b) was previously known by the Obligated
Party without any


IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 21
4847-8233-2771.1



--------------------------------------------------------------------------------






obligation to hold it in confidence; (c) is received from a third party free to
disclose such information without restriction; or (d) is independently developed
by the Obligated Party without the use of Confidential Information.
15.13
Assignment

Neither Party may assign its rights or delegate its obligations under this
Agreement, in whole or in part, without the prior written consent of the other
Party, except that:
(a)
IAE may assign its rights and/or delegate its obligations under this Agreement
to any subsidiary or affiliate of United Technologies Corporation;

(b)
IAE may assign its rights and/or delegate its obligations under this Agreement
in connection with the merger, consolidation, reorganization or voluntary sale
or transfer of its assets, except that IAE may not make such an assignment if
the successor entity (or an affiliate thereof) is in the business of providing
scheduled passenger air transportation; and

(c)
JetBlue may assign its rights and/or delegate its obligations under this
Agreement in connection with the merger, consolidation, reorganization or
voluntary sale or transfer of its assets, except that JetBlue may not make such
assignment if the successor entity (or an affiliate thereof) is a competitor to
IAE or IAE is legally prohibited from doing business with such entity.

Any assignment or delegation made in contravention of this Section 15.13 will be
invalid.
Any assignment of this Agreement, whether by consent of the other Party or
pursuant to the foregoing exceptions, shall be subject to: (a) the completion of
assignment and assumption documentation in form and substance reasonably
satisfactory to the non-assigning Party; and (b) any such assignment shall not
increase either Party’s obligations nor decrease either Party’s rights as set
forth in this Agreement.




IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 22
ALV
4847-8233-2771.1



--------------------------------------------------------------------------------






15.14
Insurance

IAE and/or United Technologies Corporation shall,[***] carry and maintain, or
cause to be carried and maintained, with insurers of recognized responsibility,
the following coverages for the entire term of this Agreement:
[***]
Not less than [***] days prior to the scheduled delivery of the first Firm
Aircraft per the Delivery Schedule, as applicable, and not less than [***] days
prior to the expiration or other termination of any such insurance, IAE shall
furnish to JetBlue certificates evidencing that IAE and/or United Technologies
Corporation has the insurance required hereby. All insurance required to be
carried by IAE and/or United Technologies Corporation hereunder shall be
effected under valid and enforceable policies issued by reputable and
independent insurers permitted to do business in the applicable jurisdictions.
15.15
Dispute Resolution and Governing Law

15.15.1
Escalation of Disputes

If any dispute between the Parties arises out of this Agreement, the Parties
shall endeavor to resolve the matter on an amicable basis. If one Party serves
formal written notice on the other that a material dispute has arisen with
regard to this Agreement and the Parties are unable to resolve such dispute
within a period of thirty (30) days (or such other agreed upon timeframe within
this Agreement that affords the offending Party the opportunity to cure) after
receipt of such notice, the matter shall be referred to a committee consisting
of the Vice President Technical Operations of JetBlue and the Vice President
Marketing & Sales, The Americas of IAE. If no unanimous recommendation is made
by the committee within sixty (60) days, or such other mutually agreed upon
timeframe, the matter will be referred to each of the appropriate chief


[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 23
ALV
4847-8233-2771.1



--------------------------------------------------------------------------------






executive officers of JetBlue and IAE for resolution within ninety (90) days, or
such other mutually agreed upon timeframe. No recourse for legal action by one
Party against the other Party pursuant to this Agreement shall take place until
such procedure has been completed.
15.15.2
Governing Law and Jurisdiction

This Agreement will be governed by and construed and enforced in accordance with
the substantive laws of the State of New York, United States of America, other
than its conflict of laws rules, except that Sections 5-1401 and 5-1402 of the
New York General Obligations law will apply and except that the United Nations
Convention on Contracts for the International Sale of Goods dated April 11,
1980, as amended to date, will not apply. Each Party irrevocably and
unconditionally submits to the exclusive jurisdiction of and venue in a Federal
District Court located in New York, New York, U.S.A. for any suit, action or
proceeding arising under this Agreement. Each Party irrevocably waives any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding relating to this Agreement in Federal District Courts
located in New York, New York, U.S.A. and further irrevocably waives any claim
that a Federal District Court located in New York, New York, U.S.A. is not a
convenient forum for any such suit, action or proceeding. If either Party or any
of its respective property is entitled to any immunity from legal action on the
grounds of sovereignty or otherwise, such Party hereby waives and agrees not to
plead such immunity in any legal action arising out of this Agreement.
15.16
Survival

Notwithstanding anything in this Agreement to the contrary, the following
provisions shall survive the expiration or early termination of this Agreement
Article 13 (Sale of Engines or Parts), Section 15.3 (Warranties, Remedies, and
Limitations); [***]; Section 15.5 (Indemnification); Section 15.7 (Taxes and
Other Charges); Section 15.8 (Financial Provisions); Section 15.10 (Export);
Section 15.12 (Confidentiality); Section 15.15 (Dispute Resolution and Governing
Law); Appendix 18, Section 3.7 (Invoicing); Appendix 18, Section 3.8 (Payment);
and this Section 15.16 (Survivability). The Product Support Plan shall survive
termination according to its own terms. The termination or expiration of this
Agreement shall not relieve either Party hereto of any obligation or liability
accruing prior to the effective date of such termination or expiration. All
other rights and obligations of the Parties, unless expressly provided
otherwise, will cease upon termination or expiration of this Agreement.


[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 24
ALV
4847-8233-2771.1



--------------------------------------------------------------------------------





15.17
Definitions and Miscellaneous Provisions

Except for JetBlue’s designation of delivery location for the Firm Spare
Engines, terms and conditions on JetBlue’s purchase orders will have no effect.


IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 25
4847-8233-2771.1

--------------------------------------------------------------------------------






16.
MISCELLANEOUS

16.1
All appendices and attachments attached hereto and referred to in this Agreement
form an integral part of this Agreement and are hereby incorporated and made a
part of this Agreement for all purposes.

16.2
Interpretation of this Agreement shall be governed by the following rules of
construction: (a) Captions and headings used in this Agreement are for
convenience of reference only and will not be interpreted as in any way limiting
or extending the meaning of the provisions to which such captions may refer;
(b) words in the singular shall be held to include the plural and vice versa and
words of one gender shall be held to include the other gender as the context
requires; and (c) the word “including” and words of similar import shall mean
“including, without limitation.”

16.3
If any provision of this Agreement is for any reason held invalid, such
invalidity will not affect the validity of the remainder of the terms of this
Agreement. Such invalid provision will be changed and interpreted to accomplish
the objectives of such provision to the greatest extent possible under
applicable law.

16.4
No Party will be deemed to have waived any of its rights under this Agreement
except by a written waiver signed by such Party’s authorized representative.

16.5
Failure to complain of any action or inaction by the other Party or to declare
the other Party in default under this Agreement, regardless of the duration of
such failure, will not constitute a waiver of any of the rights of the
non-defaulting party.

16.6
The relationship between the Parties created by this Agreement is that of
independent contractors and not agents, employees, partners, joint venturers, or
any other cooperative business arrangement and neither Party shall have the
power or authority to obligate or bind the other Party in any manner whatsoever.

16.7
IAE shall be permitted to engage subcontractors to perform its obligations under
this Agreement (upon obtaining the prior written consent of JetBlue); provided
that IAE shall remain primarily liable for its obligations hereunder and shall
be responsible for any subcontractor’s performance thereof.

16.8
This Agreement may only be amended by a written instrument signed by IAE and
JetBlue. Except as provided in Section 15.17, the Parties specifically agree
that any language or provisions contained on either Party’s website, or
contained in any purchase order, shall be of no force and effect and shall not
in any way supersede, modify or amend this Agreement.



IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 26
4847-8233-2771.1

--------------------------------------------------------------------------------






17.
ENTIRE AGREEMENT

This Agreement, including its appendices and attachments, contains the entire
understanding between the Parties with respect to the subject matter hereof and
supersedes in their entirety all prior or contemporaneous oral or written
communications, agreements or understandings between the Parties with respect to
the subject matter hereof. In the event that there exists any conflict between
any term, condition or provision contained within this Agreement and any term,
condition or provision contained within any exhibit, schedule, Appendix or annex
hereto, the term, condition or provision contained in this Agreement shall
control, unless otherwise explicitly stated. This Agreement may be executed in
one or more counterparts, each of which will be considered an original but all
of which together constitute one and the same instrument.

18.
PARTICIPATION OF PARTIES

The Parties hereto acknowledge that this Agreement and all matters contemplated
herein have been negotiated between the Parties and that the Parties have, from
the commencement of negotiations to the execution hereof, participated in the
drafting and preparation of this Agreement. No provision of this Agreement will
be interpreted in favor of, or against, either of the Parties hereto by reason
of the extent to which any such Party or its counsel participated in the
drafting hereof or by reason of the extent to which any such provision is
inconsistent with any prior draft hereof.
Facsimile or electronically transmitted signatures will be deemed to be of the
same force and effect as an original executed document. If executed by facsimile
or electronic transmission, the Parties agree to provide original signature
pages upon request.
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date entered above.
JETBLUE AIRWAYS CORPORATION
 
 
By
/s/ Steve Priest
 
 
Name
Steve Priest
 
 
Title
Chief Financial Officer





IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 27
4847-8233-2771.1

--------------------------------------------------------------------------------





 
 
By
 
 
 
Name
 
 
 
Title
 





INTERNATIONAL AERO ENGINES, LLC
 
 
By
/s/ Hendrik J. Deurloo
 
 
Name
Hendrik J. Deurloo
 
 
Title
Senior Vice President




Appendix 1

AMENDED AND RESTATED PW1100G-JM ENGINE
PURCHASE AND SUPPORT AGREEMENT
DEFINITIONS
For all purposes of this Agreement, the following capitalized terms have the
meanings set forth below:
1.
“Accepted Technical Data” is OEM data, JetBlue data recommendations, or
information that has been provided by the OEM that is not “Approved Technical
Data” (as defined herein). This includes but is not limited to all operator
wires; special instructions; JetBlue generation ECs, information notices,
technical service items, temporary revisions; illustrated parts catalogs; and
CACTUS wires.

2.
[***]

3.
“AD(s)” means an Aviation Authority-issued Engine airworthiness directive.



IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 28
4847-8233-2771.1

--------------------------------------------------------------------------------





4.
“Additional Equipment” means any item identified as Additional Equipment in the
Engine Specification applicable to a particular Engine model, and categorized as
either EBU 1 or EBU 2.

5.
“Airbus” means Airbus S.A.S.

6.
“AMM” means the published Airbus Aircraft Maintenance Manual.

7.
“AMP” means JetBlue’s Aircraft Maintenance Program, as revised from time to
time.

8.
“AOG Event” or “Aircraft-on-Ground Event” is a situation in which a Firm
Aircraft is unavailable for operational service solely because a FMP Engine
installed on such Firm Aircraft is unserviceable and incapable of continued
operation after JetBlue has performed reasonable on-wing Engine corrective
action and no replacement Engine is available. An AOG Event will terminate upon
correction of the condition that renders the FMP Engine unserviceable or at the
time a replacement Engine becomes available for operational service, whichever
first occurs.

9.
“Approved Technical Data” is technical data that has been approved by the
applicable Aviation Authority or by an applicable Aviation Authority DER or by
IAE, and accepted by JetBlue, such acceptance not to be unreasonably withheld.

10.
“Aviation Authority” means the FAA or any other authorities, government
departments, committees, or agencies which (a) under the laws of the State of
Registration of the relevant Firm Aircraft or of the country where the Firm
Aircraft is manufactured and/or certified have control or supervision of civil
aviation in that state; or (b) have jurisdiction over the registration,
airworthiness or operation of, or other matters relating to a Firm Aircraft, as
long as it is substantially similar to the FAA requirements.

11.
“BFE” means “Buyer Furnished Equipment” which is the aircraft manufacturer­
supplied or buyer furnished engine-mounted accessories (typically including such
items as integrated drive generator, quick accessory disconnect adapter,
hydraulic pumps, shut-off valve, and pressure regulating valve).

12.
“Build Group” means a portion of a FMP Engine that can be a non­serialized major
assembly, as designated by the Air Transport Association.

13.
[***]



[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 29
4847-8233-2771.1



--------------------------------------------------------------------------------





14.
“CEMP” means the program for engine maintenance established by IAE and JetBlue
in accordance with Section 5.5.1 of the FMP, as may be amended from time to
time.

15.
“CMM” means component maintenance manual.

16.
“Commencement Date” means the date on which JetBlue accepts delivery of its
first PW1100G-JM Engine-powered Firm Aircraft in accordance with the Delivery
Schedule.

17.
[***]

18.
[***]

19.
[***]

20.
[***]

21.
“Delivery Schedule” means the delivery schedule attached as Appendix 2, which
may be amended from time to time in accordance with the terms of this Agreement.

22.
“DER” means Designated Engineering Representative.

23.
“Due Date” has the meaning set forth in Section 15.8.2.

24.
“EBU 1” means the equipment identified as EBU 1 in the Additional Equipment
section of each Engine Specification.

25.
“EBU 2” means the equipment identified as EBU 2 in the Additional Equipment
section of each Engine Specification.

26.
“Economically Repairable” generally means that the cost of the repair, exclusive
of modification and transportation costs, will be equal to or less than [***] of
the IAE commercial price of such new part at the time the repair is considered.

27.
“EHM” has the meaning set forth in Section 5.5.5 of the FMP.

28.
“EIS” means the entry into service of a Firm Aircraft.

29.
“Eligible Engines” has the meaning set forth in Appendix 8.

30.
“Eligible Shop Visit” means a shop visit covered by the FMP Rate, as more
particularly described in Section 5.3 of the FMP.



[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 30
4847-8233-2771.1



--------------------------------------------------------------------------------





31.
“Engine(s)” means the PW1127G-JM engines or PW1133G-JM engines, as applicable,
each as described in the Standard Equipment section of the Engine Specification
applicable to each engine model, sold by IAE for commercial aviation use,
whether installed as new equipment on Firm Aircraft or delivered directly to
JetBlue from IAE as Firm Spare Engine, or as otherwise made subject to this
Agreement by mutual consent of the Parties.

32.
“Engine Build Up” or “EBU” refers to either the EBU 1 or EBU 2, as applicable,
as each is described in the Additional Equipment section of the Engine
Specification applicable to each Engine model.

33.
[***]

34.
“Engine Escalation Formula” means the PW1100G-JM Engine Price Escalation Formula
for PW1100G-JM Engines attached to this Agreement as Appendix 4.

35.
“Engine Shipset” means two (2) new Engines delivered by IAE to Airbus for
installation on a Firm Aircraft.

36.
“Engine Specification” means the engine specification for each engine model,
attached as Appendix 3, which is subject to revision prior to Engine delivery.

37.
“Engine Warranty and Service Policy” or “Service Policy” means the Warranties
and Service Policies for the PW1100G-JM Engine attached as Appendix 6.

38.
“Equipment” means engines, modules, parts, components and EBU and similar engine
mounted hardware as well as any nacelle or aircraft parts, including as to each
of the aforementioned, any and all parts or details of such parts that comprise
such Equipment.

39.
“[***]” has the meaning set forth in Section 5.1.1c.

40.
[***]

41.
“Exchange Parts” has the meaning set forth in Section 13.1.4 of the FMP.

42.
“Excusable Delay(s)” has the meaning set forth in Section 15.9.

43.
“External Equipment” means any accessory, component, or part that is mounted,
directly or indirectly, to the outside of any engine case, case flange, or to
the main gearbox, including Engine accessory components, line replacement units,
BFE, EBU parts and hardware, nacelle propulsion system components and any
related mounting hardware, wiring



[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 31
4847-8233-2771.1



--------------------------------------------------------------------------------





harnesses, plumbing, brackets, and kit-and­ bin material associated with any
such components, but excluding the components set forth in 0. External Equipment
also includes accessories or components that are maintained per the
manufacturer’s CMM and any related mounting hardware, wiring harnesses,
plumbing, brackets, and kit­ and-bin material associated with any such
accessories or components.
44.
“Extreme Environmental Conditions” means atmospheric conditions typical of a
severe environment, including but not limited to, high concentrations of
particulates such as, volcanic ash, or those found in sand storms.

45.
“Ex Works” has the meaning set forth in lncoterms 2010, as promulgated by the
International Chamber of Commerce.

46.
“FAR” means the then current Federal Aviation Regulations as established by the
FAA.

47.
[***]

48.
“FAA” means the Federal Aviation Administration of the United States of America
or any successor agency thereto.

49.
“Firm Aircraft” means any of the Initial Firm Aircraft or the Incremental
Aircraft.

50.
“Firm Spare Engine” means any of the Initial Firm Spare Engines or the
Incremental Firm Spare Engines.

51.
“FMP” means the Fleet Management Program set out in Appendix 18.

52.
“FMP Engine(s)” means any of the Engines to be covered under the FMP as set out
in Article 1 of the FMP.

53.
[***]

54.
“FMP Rate” has the meaning set out in Section 3.1 of the FMP

55.
“FOD” or [***] means [***].

56.
“GMM” means JetBlue’s General Maintenance Manual, as revised from time to time,
which outlines JetBlue’s maintenance policies and procedures.



[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 32
4847-8233-2771.1



--------------------------------------------------------------------------------





57.
“Guarantee Plan Specific Conditions” means the operating conditions set forth in
Appendix 8, Article 2.

58.
“Guarantee Plan(s)” means [***].

59.
“IAE” means International Aero Engines, LLC, a limited liability company
organized and existing under the laws of Delaware, which has an office located
at 400 Main Street, East Hartford, Connecticut 06118.

60.
“IAE Invoice Price” means, for purposes of calculating the [***], the Invoice
Price of an Engine Shipset installed on a Firm Aircraft.

61.
“IAE Network” means IAE’s designated network of maintenance, repair, and/or
overhaul facilities as agreed to and approved by JetBlue, such approval not to
be unreasonably withheld. For purposes of Section 10.50of the FMP, the “Initial
IAE Network” shall only include facilities in: USA, Singapore, Japan, and
Germany.

62.
“Incremental Aircraft” means any of the forty-five (45) new firm-ordered
PW1133G-JM Engine-powered A321neo aircraft identified in the Delivery Schedule
as “Incremental Aircraft.”`

63.
“Incremental Firm Spare Engines” means any of the seven (7) new firm-ordered
spare PW1133G-JM Engines identified in the Delivery Schedule as an “Incremental
Spare Engine.”

64.
“Initial Firm Aircraft” means any of the forty (40) new firm-ordered PW1127G-JM
Engine-powered A320neo aircraft or new firm-ordered PW1133G-JM Engine-powered
A321neo aircraft identified in the Delivery Schedule as “Initial Firm Aircraft,”
subject to Section 7.2.

65.
“Initial Firm Spare Engine” means any of the six (6) new firm-ordered spare
PW1127G-JM Engines or PW1133G-JM Engines, as applicable, identified in the
Delivery Schedule as an “Initial Firm Spare Engine,” subject to Section 7.2.

66.
“Introductory Assistance Credit” means the credit per Firm Aircraft that IAE
will provide to JetBlue, as more particularly described in Article 4 of this
Agreement.

67.
“Invoice Price” means the Unit Base Price per Engine Shipset or the Unit Base
Price per Firm Spare Engine, escalated in accordance with the Engine Escalation
Formula from the



[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 33
4847-8233-2771.1



--------------------------------------------------------------------------------





base month and year of the applicable Unit Base Price to the applicable time
specified in this Agreement.
68.
“JetBlue” means JetBlue Airways Corporation, a corporation organized and
existing under the laws of Delaware, United States, which has an office located
at 27-01 Queens Plaza North, Long Island City, New York 11101.

69.
“LLPs” or “Life Limited Parts” means those rotating Parts which have a Parts
Life Limit. For purposes of this Agreement, LLPs do not include static,
non-rotating LLPs.

70.
[***]



[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 34
4847-8233-2771.1



--------------------------------------------------------------------------------






71.
“Maintenance Services” has the meaning set forth in Section 13.1.1 of the FMP.

72.
“Minimum LLP Build Standard” has the meaning set forth in the Specific
Conditions, and may be modified by the CEMP in consultation with JetBlue.

73.
“Minimum Spare Engine Ratio” means the minimum ratio of spare
Engines-to-installed Engines in JetBlue’s fleet maintained solely for JetBlue’s
operational use, set forth in 0 to the FMP.

74.
“Missing Part” means any part, including, but not limited to, accessories, that
was not installed on an Engine at the time of induction or was not subsequently
provided to IAE by JetBlue for such FMP Engine’s shop visit.

75.
“Non-Affiliated Third Party” means a third party who is not an ‘Affiliate’ as
defined by the Securities Act of 1933.

76.
“Obligated Party” has the meaning set forth in Section 15.12.

77.
“OEM” means original equipment manufacturer.

78.
“Off-Wing” means the removal of a FMP Engine from a Firm Aircraft for
Maintenance Services covered under the FMP Rate. For the avoidance of doubt, for
purposes of this FMP, “Off-Wing” shall not mean the removal of a FMP Engine from
a Firm Aircraft to facilitate the performance of work (not covered under the FMP
Rate or T&M Rates and Charges) on such FMP Engine by JetBlue or JetBlue’s
designated service provider within a JetBlue facility or a facility designated
by JetBlue.

79.
“Operational Parameters” has the meaning set forth in 0 of the FMP.

80.
“Original Agreement” means the PurePower® PW1100G-JM Engine Purchase Support
Agreement, dated as of June 19, 2012, as amended, modified or supplemented from
time to time.

81.
“PAH” or “Production Approval Holder” means an entity holding a production
certificate issued under the authority of the FAA.

    


IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 35
ALV
4847-8233-2771.1



--------------------------------------------------------------------------------








82.
“Parts” means Engine parts sold by IAE and delivered as original equipment in an
Engine or Engine parts sold and delivered by IAE as new spare parts in support
of an Engine.

83.
“Parts Life Limit” means the maximum allowable total parts time or total parts
cycles for specific Parts, including re-operation if applicable, as established
by IAE and the applicable Airworthiness Authority. Parts Life Limits are
published in the Airworthiness Limitations section of the applicable
Instructions for Continued Airworthiness.

84.
“Party” or “Parties” means IAE or JetBlue individually or both collectively,
respectively.

85.
“Performance Restoration Shop Visit” means a shop visit at which maintenance is
performed to enable an FMP Engine to achieve its next full interval in
accordance with the CEMP.

86.
[***]

87.
“PMA” or “Parts Manufacturer Approval” means the authority granted by the FAA to
manufacture parts for installation in type-certificated products.

88.
[***]

89.
“Product Support Plan” means the Product Support Plan for First-Generation
Owners/Operators Acquiring New IAE PurePower® PW1100G-JM Engines, attached as
Appendix 5.

90.
“Program Coordinator’’ has the meaning set forth in Section 5.5.3 of the FMP.

91.
“Program Manager” has the meaning set forth in Section 5.5.3 of the FMP.

92.
[***]

93.
[***]

94.
[***]

95.
“Qualifying Performance Restoration Shop Visit” means a Performance Restoration
Shop Visit performed at an IAE Network maintenance facility.

96.
[***]



[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 36
ALV
4847-8233-2771.1



--------------------------------------------------------------------------------





97.
“Records” has the meaning set forth in Section 12.2.3 of the FMP.

98.
[***]

99.
[***]

100.
“SB(s)” means an IAE-issued Engine service bulletin.

101.
“Scrapped” means those parts determined by IAE to be unserviceable and not
Economically Repairable.

102.
“Shipping Stand” means an operable shipping stand, suitable for road shipment of
spare PW1100G-JM Engines.

103.
“Spare Engine Credit” means the credit per Firm Spare Engine that IAE will
provide to JetBlue, as more particularly described in Article 4 of this
Agreement.

104.
“Spare Parts Provisioning and Tooling Credit” means the credit that IAE will
provide to JetBlue, as more particularly described in Section 4.3 of this
Agreement.

105.
“Specific Conditions” are the operating conditions set forth in 0 to the FMP,
upon which the FMP Rate is predicated.

106.
“Standard Equipment” means any item identified under the Standard Equipment
section of the applicable Engine Specification, Appendix 3.

107.
“State of Registration” means the country in which the Firm Aircraft are
registered.

108.
“T&M Rates and Charges” are those rates and charges contained in 0 for
Maintenance Services not covered under the FMP Rate.

109.
[***]

110.
“TCH” or “Type Certificate Holder” means an entity holding a type certificate
issued under the authority of the FAA or EASA.

111.
“Term” has the meaning set forth in Article 2 of FMP.

112.
“TSM” has the meaning set forth in Section 5.3.4 of FMP.

113.
“Unit Base Price” means the respective IAE unit base price set forth in Article
4.



[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 37
4847-8233-2771.1

--------------------------------------------------------------------------------





114.
“United States Prime Rate” means the base rate on corporate loans posted by at
least seventy-five percent (75%) of the nation’s thirty (30) largest banks then
in effect and listed in the eastern print edition of The Wall Street Journal.

115.
[***]





[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 38
4847-8233-2771.1

--------------------------------------------------------------------------------









Appendix 2    
AMENDED AND RESTATED PW1100G-JM ENGINE
PURCHASE AND SUPPORT AGREEMENT
FIRM AIRCRAFT AND FIRM SPARE ENGINE DELIVERY SCHEDULE
INITIAL FIRM AIRCRAFT DELIVERY SCHEDULE
BASE TYPE
SCHEDULED DELIVERY MONTH/QUARTER
SCHEDULED DELIVERY YEAR
A321NEO
[***]
2019
A321NEO
[***]
2019
A321NEO
[***]
2019
A321NEO
[***]
2019
A321NEO
[***]
2019
A320NEO
[***]
2020
A320NEO
[***]
2020
A320NEO
[***]
2020
A320NEO
[***]
2020
A320NEO
[***]
2020
A320NEO
[***]
2020
A320NEO
[***]
2021
A320NEO
[***]
2021
A320NEO
[***]
2021
A320NEO
[***]
2021
A320NEO
[***]
2021
A320NEO
[***]
2021
A320NEO
[***]
2021
A320NEO
[***]
2021
A320NEO
[***]
2021
A320NEO
[***]
2021
A320NEO
[***]
2021
A320NEO
[***]
2021
A320NEO
[***]
2021
A320NEO
[***]
2021



[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 39
4847-8233-2771.1

--------------------------------------------------------------------------------





BASE TYPE
SCHEDULED DELIVERY MONTH/QUARTER
SCHEDULED DELIVERY YEAR
A320NEO
[***]
2021
A320NEO
[***]
2021
A320NEO
[***]
2022
A320NEO
[***]
2022
A320NEO
[***]
2022
A321NEO
[***]
2022
A321NEO
[***]
2022
A321NEO
[***]
2022
A321NEO
[***]
2022
A321NEO
[***]
2022
A321NEO
[***]
2023
A321NEO
[***]
2023
A321NEO
[***]
2023
A321NEO
[***]
2023
A321NEO
[***]
2023





[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 40
4847-8233-2771.1

--------------------------------------------------------------------------------









INCREMENTAL FIRM AIRCRAFT DELIVERY SCHEDULE
BASE TYPE
SCHEDULED DELIVERY MONTH/QUARTER
SCHEDULED DELIVERY YEAR
A321NEO
[***]
2019
A321NEO
[***]
2019
A321NEO
[***]
2019
A321NEO
[***]
2019
A321NEO
[***]
2019
A321NEO
[***]
2019
A321NEO
[***]
2019
A321NEO
[***]
2019
A321NEO
[***]
2020
A321NEO
[***]
2020
A321NEO
[***]
2020
A321NEO
[***]
2020
A321NEO
[***]
2020
A321NEO
[***]
2020
A321NEO
[***]
2020
A321NEO
[***]
2021
A321NEO
[***]
2021
A321NEO
[***]
2021
A321NEO
[***]
2021
A321NEO
[***]
2022
A321NEO
[***]
2022
A321NEO
[***]
2022
A321NEO
[***]
2022
A321NEO
[***]
2022
A321NEO
[***]
2022
A321NEO
[***]
2022
A321NEO
[***]
2022
A321NEO
[***]
2022
A321NEO
[***]
2022
A321NEO
[***]
2022
A321NEO
[***]
2022
A321NEO
[***]
2023
A321NEO
[***]
2023
A321NEO
[***]
2023



[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 41
4847-8233-2771.1

--------------------------------------------------------------------------------





BASE TYPE
SCHEDULED DELIVERY MONTH/QUARTER
SCHEDULED DELIVERY YEAR
A321NEO
[***]
2023
A321NEO
[***]
2023
A321NEO
[***]
2023
A321NEO
[***]
2023
A321NEO
[***]
2023
A321NEO
[***]
2023
A321NEO
[***]
2024
A321NEO
[***]
2024
A321NEO
[***]
2024
A321NEO
[***]
2024
A321NEO
[***]
2024





[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 42
4847-8233-2771.1

--------------------------------------------------------------------------------









FIRM SPARE ENGINES
QUANTITY
DELIVERY DATE
FIRM SPARE ENGINE
1
[***]2019
Initial Spare Engine
1
[***]2019
Incremental Spare Engine
1
[***]2019
Incremental Spare Engine
1
[***]2020
Initial Spare Engine
1
[***]2020
Incremental Spare Engine
1
[***]2020
Incremental Spare Engine
1
[***]2020
Initial Spare Engine
1
[***]2021
Initial Spare Engine
1
[***]2021
Incremental Spare Engine
1
[***]2021
Initial Spare Engine
1
[***]2021
Incremental Spare Engine
1
[***]2021
Initial Spare Engine
1
[***]2022
Incremental Spare Engine







[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 43
4847-8233-2771.1

--------------------------------------------------------------------------------








Appendix 3    
AMENDED AND RESTATED PW1100G-JM ENGINE
PURCHASE AND SUPPORT AGREEMENT
ENGINE SPECIFICATION




IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 44
ALV
4847-8233-2771.1



--------------------------------------------------------------------------------









Appendix 4    
AMENDED AND RESTATED PW1100G-JM ENGINE
PURCHASE AND SUPPORT AGREEMENT
PW1100G-JM ENGINE PRICE ESCALATION FORMULA
1.
BASE AMOUNT

The Unit Base Price and any other amounts subject to escalation in accordance
with this Appendix 4 are expressed in delivery conditions (“DC”) [***] (the
“Base Year”) United States Dollars (each individually referred to hereinafter as
the “Unit Base Amount” and collectively as the “Unit Base Amounts”) and are
subject to adjustment for changes in economic conditions as measured by data
obtained from the United States Department of Labor, Bureau of Labor Statistics,
and in accordance with the provisions hereof.
2.
BASE PERIOD AND BASE POINT

The Unit Base Amounts have been established in accordance with the average
economic conditions prevailing in the 11th, 12th, and 13th months preceding a
theoretical delivery in the Base Year as identified in Article 1 herein (the
“Base Point”) as defined by [***] index values indicated hereafter (the “Base
Period”).
3.
INDEXES

Labor Index: “Employment Cost lndex for Workers in Aerospace Manufacturing”
hereinafter referred to as “ECI336411W”, quarterly published by the United
States Department of Labor, Bureau of Labor Statistics, in “NEWS”, and found in
Table 9, “WAGES and SALARIES (not seasonally adjusted): Employment Cost Indexes
for Wages and Salaries for private industry workers by industry and occupational
group,” or such other name that may be from time to time used for the
publication title and/or table, (Aircraft manufacturing, NAICS Code 336411, base
month and year December 2005 = 100).
The quarterly value released for a certain month (March, June, September and
December) shall be the one deemed to apply for the two preceding months.


[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 45
4847-8233-2771.1



--------------------------------------------------------------------------------





Index code for access on the Website of the United States Bureau of Labor
Statistics: CIU20232110000001.
Material Index: “Industrial Commodities” (hereinafter referred to as “IC”) as
published in “PPI Detailed Report” (found in Table 6. “Producer price indexes
and percent changes for commodity and service groupings and individual items not
seasonally adjusted” or such other names that may be from time to time used for
the publication title and/or table). [***]
Index code for access on the Website of the United States Bureau of Labor
Statistics: WPU03THRU15.
Metal Index: Metals and metal products “Code 10” (hereinafter referred to as
“C10”) as published in “PPI Detailed Report” (found in Table 6. “Producer price
indexes and percent changes for commodity and service groupings and individual
items not seasonally adjusted” or such other names that may be from time to time
used for the publication title and/or table). [***]
Index code for access on the Website of the United States Bureau of Labor
Statistics: WPU10.
4.
ESCALATION FORMULA

[***]
5.
GENERAL PROVISIONS

5.1
Roundings

The Labor Index average, the Material Index average, and the Metal Index average
shall be computed to the first decimal place. If the next succeeding place is
five (5) or more, the preceding decimal place shall be raised to the next
greater number.
Each quotient [***] shall be rounded to the nearest ten-thousandth (4 decimals).
If the next succeeding place is five (5) or more, the preceding decimal place
shall be raised to the next greater number.
The final factor shall be rounded to the nearest ten-thousandth (4 decimals).


[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 46
4847-8233-2771.1



--------------------------------------------------------------------------------





The final price shall be rounded to the nearest whole number (0.5 or more
rounded to 1).
5.2
Substitution of Indexes for Escalation Formula

If:
5.2.1
the United States Department of Labor substantially revises the methodology of
calculation of the Labor Index, the Material Index, or the Metal Index as used
in the Price Escalation Formula, or

5.2.2
the United States Department of Labor discontinues, either temporarily or
permanently, such Labor Index, such Material Index, or such Metal Index, or

5.2.3
the data samples used to calculate such Labor Index, such Material Index, or
such Metal Index are substantially changed, the Seller shall select a substitute
index for inclusion in the Price Escalation Formula (the “Substitute Index”).

The Substitute Index shall reflect as closely as possible the actual variance of
the labor costs, of the material costs, or of the metal costs used in the
calculation of the original Labor Index, Material Index, or Metal Index as the
case may be.
As a result of the selection of the Substitute Index, the Parties shall mutually
agree on an appropriate adjustment to the Price Escalation Formula to combine
the successive utilization of the original Labor Index, Material Index, or Metal
Index (as the case may be) and of the Substitute Index.
5.3
Final Index Values

The Index values as defined in Article 4 above shall be considered final and no
further adjustment to the escalated Base Amounts as revised at delivery (or
payment of such Escalated Amounts, as the case may be) shall be respectively
made after delivery (or payment of such Escalated Amounts, as the case may be)
for any subsequent changes in the published Index values.
[***]


[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 47
4847-8233-2771.1



--------------------------------------------------------------------------------







6.
SAMPLE ESCALATION FORMULA CALCULATION

[***]




[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 48
4847-8233-2771.1



--------------------------------------------------------------------------------










Appendix 5    
AMENDED AND RESTATED PW1100G-JM ENGINE
PURCHASE AND SUPPORT AGREEMENT
PRODUCT SUPPORT PLAN




IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 49
ALV
4847-8233-2771.1



--------------------------------------------------------------------------------









Appendix 6    
AMENDED AND RESTATED PW1100G-JM ENGINE
PURCHASE AND SUPPORT AGREEMENT
WARRANTIES AND SERVICE POLICIES






IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 50
4847-8233-2771.1



--------------------------------------------------------------------------------








Appendix 7    
AMENDED AND RESTATED PW1100G-JM ENGINE
PURCHASE AND SUPPORT AGREEMENT
SPARE ENGINE PAYMENT SCHEDULE
Payments for each Firm Spare Engine and other associated equipment shall be made
in accordance with the following payment schedule:
[***]
All payments shall be paid according to Section 15.8 of the Agreement.




[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 51
ALV
4847-8233-2771.1



--------------------------------------------------------------------------------









Appendix 8    
AMENDED AND RESTATED PW1100G-JM ENGINE
PURCHASE AND SUPPORT AGREEMENT
GUARANTEE PLAN DEFINITIONS AND CONDITIONS
[***]


[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 52
4847-8233-2771.1



--------------------------------------------------------------------------------









Appendix 9    
AMENDED AND RESTATED PW1100G-JM ENGINE
PURCHASE AND SUPPORT AGREEMENT
[***]




[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 53
4847-8233-2771.1



--------------------------------------------------------------------------------









Appendix 10    
AMENDED AND RESTATED PW1100G-JM ENGINE
PURCHASE AND SUPPORT AGREEMENT
[***]


[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 54
4847-8233-2771.1



--------------------------------------------------------------------------------









Appendix 11    
AMENDED AND RESTATED PW1100G-JM ENGINE
PURCHASE AND SUPPORT AGREEMENT
[***]






[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 55
4847-8233-2771.1



--------------------------------------------------------------------------------









                     Appendix 12    
AMENDED AND RESTATED PW1100G-JM ENGINE
PURCHASE AND SUPPORT AGREEMENT
[***]


[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 56
4847-8233-2771.1



--------------------------------------------------------------------------------









Appendix 13    
AMENDED AND RESTATED PW1100G-JM ENGINE
PURCHASE AND SUPPORT AGREEMENT
[***]




[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 57
4847-8233-2771.1



--------------------------------------------------------------------------------









Appendix 14    
AMENDED AND RESTATED PW1100G-JM ENGINE
PURCHASE AND SUPPORT AGREEMENT
[***]




[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 58
4847-8233-2771.1



--------------------------------------------------------------------------------









Appendix 15    
AMENDED AND RESTATED PW1100G-JM ENGINE
PURCHASE AND SUPPORT AGREEMENT
[***]


[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 59
4847-8233-2771.1



--------------------------------------------------------------------------------









Appendix 16    
AMENDED AND RESTATED PW1100G-JM ENGINE
PURCHASE AND SUPPORT AGREEMENT
[***]




[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 60
4847-8233-2771.1



--------------------------------------------------------------------------------









Appendix 17    
AMENDED AND RESTATED PW1100G-JM ENGINE
PURCHASE AND SUPPORT AGREEMENT
[***]






[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 61
4847-8233-2771.1



--------------------------------------------------------------------------------









Appendix 18    
AMENDED AND RESTATED PW1100G-JM ENGINE
PURCHASE AND SUPPORT AGREEMENT
[***]






[***]
Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.

IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 62
4847-8233-2771.1



--------------------------------------------------------------------------------






Appendix 19    
BILL OF SALE
The undersigned as the owner of the full legal and beneficial title of the
aircraft engine described as follows:
Manufacturer:    International Aero Engines, LLC
Type:            
Serial Number:    _____
including all appliances, equipment, components, parts, furnishings and
accessories installed on such engine on its delivery date together with the
respective engine documents (collectively the “Engine”), certifies that in
fulfilment of the purchase agreement between INTERNATIONAL AERO ENGINES, LLC and
JETBLUE AIRWAYS CORPORATION, dated ______ ___, 20__ (the “Contract”) the
undersigned has granted, transferred and delivered all of its right, title and
interest in and to such Engine unto the following entity and its successors and
assigns forever:
JETBLUE AIRWAYS CORPORATION
(“JETBLUE”)
The undersigned hereby confirms to JetBlue and its successors and assigns that
it had the good and lawful right to sell, deliver and transfer title to the
Engine to JetBlue and that there was conveyed to JetBlue good, legal and valid
title to the Engine, free and clear of all liens, claims, charges, encumbrances
and rights of others and that the undersigned will warrant and defend such title
forever against all claims and demands whatsoever.
This Bill of Sale is governed by and shall be construed in accordance with the
laws of the State of New York.
In testimony whereof the undersigned has caused this Bill of Sale to be duly
executed on this ____ day of ______ 20.
INTERNATIONAL AERO ENGINES, LLC






By: ____________________
Name:
Title:


IAE LLC and JetBlue Proprietary - Subject to the Restrictions on the Front Page
This document does not contain any export regulated technical data.
JetBlue PW1100G-JM NEB-FMP AGMT (2018-3-30) FINAL Execution Version (CT Version
- Fully Redacted) 4847-8233-2771 v.1    Page 63
ALV
4847-8233-2771.1

